[Cite as Williams v. LCNB Natl. Bank, 2021-Ohio-975.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 TRAVIS LANIER WILLIAMS                                 :
 REVOCABLE TRUST                                        :
                                                        :   Appellate Case No. 28934
         Plaintiff-Appellant                            :
                                                        :   Trial Court Case No. 2020-CV-2790
 v.                                                     :
                                                        :   (Civil Appeal from
 LCNB NATIONAL BANK                                     :   Common Pleas Court)
                                                        :
         Defendant-Appellee                             :


                                             ...........

                                             OPINION

                           Rendered on the 26th day of March, 2021.

                                             ...........

TRAVIS LANIER WILLIAMS, 1955 Kipling Drive, Dayton, Ohio 45406
     Plaintiff-Appellant, Pro Se

SARAH E. SESSLER, Atty. Reg. No. 0095978, 255 East Fifth Street, Suite 1900,
Cincinnati, Ohio 45202
      Attorney for Defendant-Appellee

                                            .............

HALL, J.
                                                                                         -2-




         {¶ 1} Travis Lanier Williams appeals pro se from the trial court’s dismissal of his

complaint against appellee LCNB National Bank. Williams brings the appeal as the

“Private Attorney General” and trustee of the Travis Lanier Williams Revocable Living

Trust.

         {¶ 2} Although Williams’ complaint is difficult to follow, his claim against LCNB

Bank appears to involve its act of dishonoring his presentment of a self-created “Bill of

Exchange.” Under that document, he sought more than $14 trillion from the United States

Treasury on behalf of the Travis Williams Revocable Living Trust. Williams also appears

to have sought $100 billion under a self-created “Indemnity Bond.” The trial court

dismissed the complaint pursuant to Civ.R. 12(B)(6). The trial court agreed with LCNB

Bank’s contention that Williams’ complaint did not state a claim. The trial court did not

address the bank’s alternative argument that the complaint was subject to dismissal

because Williams, in his capacity as a non-attorney trustee of a trust, could not represent

the trust in court. In its September 8, 2020 decision, the trial court found no support for

Williams’ “legal theory that presenting a handwritten document to his bank titled

‘International Bill of Exchange’ somehow entitles him to a judgment of over 14 trillion

dollars.” The trial court correctly observed that Williams’ allegations were “based on

unsupported legal conclusions that have been routinely rejected by courts.”

         {¶ 3} On appeal, Williams repeats his claim that LCNB Bank improperly refused to

honor his Bill of Exchange seeking $14,294,000,000,000 from the United States Treasury.

Having reviewed Williams’ complaint and his appellate brief, we agree with LCNB Bank

that the Bill of Exchange and the Indemnity Bond have no legal efficacy. Neither document
                                                                                           -3-


is a valid instrument entitling Williams to anything. We see no error in the trial court’s

determination that Williams’ complaint failed to state a claim under Civ.R. 12(B)(6).

       {¶ 4} Perhaps more importantly, Williams’ notice of appeal is ineffective to institute

an appeal in this matter. Williams is not a licensed attorney, and he may not represent

the interests of the Travis Lanier Williams Revocable Living Trust by filing documents in

court, including a notice of appeal. See Ohio State Bar Assn. v. Ross, 154 Ohio St. 3d

328, 2018-Ohio-4247, 114 N.E.3d 179, ¶ 1 (approving a consent decree recognizing that

“[n]on-attorneys, including trustees, cannot engage in legal representation of trusts”);

Bank of New York v. Miller, 185 Ohio App.3d 163, 2009-Ohio-6117, 923 N.E.2d 651,

¶ 10 (5th Dist.) (“A trustee of a trust, who is not a licensed and registered attorney at law,

may not file pleadings, argue, or otherwise represent the trust as its counsel in a court.”).

Any filing by a non-attorney on behalf of another person or entity is a nullity. Cannabis for

Cures, L.L.C. v. State Bd. Of Pharmacy, 2d Dist. Clark No. 2018-CA-12, 2018-Ohio-3193,

¶ 10, quoting State v. Handcock, 2d Dist. Clark No. 2016-CA-3, 2016-Ohio-7096, ¶ 11.

       {¶ 5} Based on the foregoing authority, we conclude that Williams’ notice of appeal

was a nullity and was ineffective to institute the present appeal. Accordingly, the appeal

is dismissed.

                                      .............



DONOVAN, J. and WELBAUM, J., concur.


Copies sent to:

Travis Lanier Williams
Sarah E. Sessler
Hon. Mary E. Montgomery